


Exhibit 10.23
DELUXE CORPORATION
PERFORMANCE SHARE
AWARD AGREEMENT
    
AWARDED TO
AWARD DATE
TARGET NUMBER OF SHARES
 
 
 

                    
1.
The Award. Deluxe Corporation, a Minnesota corporation (“Deluxe“), hereby grants
to you as of the above Award Date the right to receive shares of Deluxe common
stock, par value $1.00 per share (the “Shares”) at the targeted level set forth
above (the “Target Award”) on the terms and conditions contained in this
Performance Share Award Agreement (this “Agreement”) and the Deluxe Corporation
2012 Long Term Incentive Plan (the “Plan”).

2.
Performance Period. The performance period for purposes of determining whether a
Performance Award (as defined below) will occur shall be the three-year period
commencing on January 1 of the year in which this Award was granted (the
“Performance Period”).

3.
Performance Goals. The performance goals for purposes of determining whether a
Performance Award will occur are set forth in the attached Performance Goals
Schedule.

4.
Vesting. Vesting of awards shall occur if and to the extent that performance
goals are achieved, as set forth in the attached Performance Goals Schedule and
as determined and certified by the Compensation Committee of the Board of
Directors (the “Committee”) in accordance with the Plan after the end of the
Performance Period. Any amount that may vest may be adjusted by the Committee to
the extent permitted by this Agreement and the Plan. The final vested award
amount certified by the Committee is referred to as the “Performance Award.”

5.
Distribution. Any Shares to be distributed under this Agreement shall be
distributed as soon as administratively practicable after attainment of the
Performance Goals in payment of a Performance Award and to the extent a
Performance Award has been certified by the Compensation Committee, but no later
than two and one-half months following the end of the Performance Period for
which such certification occurred. The Committee may, in its sole discretion,
elect to pay you the value of all or any portion of the Performance Award in
cash, based upon the closing price of a Share on the business day immediately
prior to the date of vesting.

6.
Restrictions. Your rights in any Shares covered by this Agreement shall be
subject to the following restrictions during and after the Performance Period:

(a)
The Shares shall be subject to forfeiture to Deluxe as provided in this
Agreement and the Plan.

(b)
Until any Shares are distributed to you under this Agreement, neither you nor
anyone claiming through you shall have any rights as a shareholder under this
Agreement, including the right to vote or to receive dividends, stock dividends
or other non-cash distributions.

(c)
You may not transfer the right to receive the Shares, other than by will or the
laws of descent and distribution, or as otherwise permitted by the Committee
pursuant to the Plan, and any such attempted transfer shall be void.

7.
Termination of Employment. Except as described in this Section or in Section 8,
in the event your employment is terminated prior to the payment of the
Performance Award, this Agreement and your rights to receive the Performance
Award shall be immediately and irrevocably forfeited, unless your termination
occurs on or after the one-year anniversary of commencement of the Performance
Period and is by reason of (a) involuntary termination without Cause, (b)
resignation for Good Reason, (c) death, (d) Disability, or (e) Qualified
Retirement (as those capitalized terms are defined in the Addendum to this
Agreement).

In the event your employment is terminated on or after the one-year anniversary
of commencement of the Performance Period and prior to the end of the
Performance Period for any of the reasons (a) through (e) in the first paragraph
of this Section, you or your estate shall be entitled to receive a pro-rata
distribution (based on the days elapsed in the Performance Period prior to the
employment termination date) of the Performance Award determined by the
Committee upon completion of the Performance Period to be paid, in its sole
discretion, to holders of similar Agreements, based on the attached Performance
Goals Schedule. In the event your employment is terminated for any of the
reasons (a) through (e) in the first paragraph of this Section after completion
of the Performance Period but prior to certification and distribution of the
Performance Award, you or your estate shall be entitled to receive the
Performance Award determined by the Committee upon completion of the Performance
Period to be distributed, in its sole discretion, to holders of similar Award
Agreements, based on the attached Performance Goals Schedule. Such distribution
will be made at the same time that distributions are made to active employees.
8.
Change of Control. If, in connection with or following a Change of Control (as
defined in the Addendum to this Agreement) in which either Shares of Deluxe
continue to be outstanding and listed on a national securities exchange, or a
successor to Deluxe assumes this Agreement as provided in the following
paragraph, your employment is terminated for any of the reasons (a) through (e)
in the first paragraph of Section 7 on or after the one-year anniversary of
commencement of the Performance Period and prior to the end of the Performance
Period, you or your estate shall be entitled to receive, on or before forty-five
days after your employment termination, a distribution of Shares at the Target
Award. If, in connection with or following such a Change of Control, your
employment is terminated for any of the reasons (a) through (e) in the first
paragraph of this Section after the end of the Performance Period, the second
paragraph of Section 7 shall apply.

If, in connection with any Change of Control, the acquiring Person, surviving or
acquiring corporation or entity, or any Affiliate of such corporation or entity,
elects to assume the obligations of Deluxe under this Agreement and to replace
the Shares issuable under it with other equity securities that are listed on a
national securities exchange (including by use of American Depositary Receipts
or any similar method), then the number of replacement equity securities
issuable under this Agreement shall be determined by the Committee in accordance
with Section 4(c) of the Plan. In the event of any such Change of Control, all
references herein to Shares shall thereafter be deemed to refer to the
replacement equity securities issuable upon attainment of Performance Goals,
references to




--------------------------------------------------------------------------------




Deluxe shall thereafter be deemed to refer to the issuer of such replacement
equity securities, and all other terms of this Agreement shall continue in
effect except as to the extent modified by this Section 8.
If the Change of Control does not meet the continuation or replacement criteria
specified in this Section 8, then the value of the Target Award shall be
calculated based upon the value of a Share as of the closing price on the
business day immediately prior to the effective date of the Change of Control
and that amount shall become due and payable in cash, immediately upon the
Change of Control.
Nothing contained herein shall limit the authority of the Committee under
Section 4(c) of the Plan to make adjustments to the Shares subject to this
Agreement in the case of a transaction described in Section 4(c) of the Plan
that does not constitute a Change of Control.
9.
Rights. Upon the distribution of any Shares as provided in this Agreement, you
shall, subject to the restrictions of this Agreement and the Plan, have all of
the rights of a shareholder with respect to the Shares that are distributed,
including the right to vote the Shares and receive any cash dividends and any
other distributions thereon.

10.
Income Taxes. You are liable for any federal and state income or other taxes
applicable upon the distribution to you of any Shares or other payments under
this Agreement, and you acknowledge that you should consult with your own tax
advisor regarding the applicable tax consequences. Upon the distribution of
Shares, you shall promptly pay to Deluxe in cash, or in previously acquired
shares of Deluxe common stock having a fair market value equal to the amount of
all applicable taxes required by Deluxe to be withheld or collected upon the
distribution of the Shares. In the alternative, prior to the end of the
Performance Period, you may direct Deluxe to withhold from Shares otherwise to
be distributed the number of Shares having a fair market value equal to the
amount of all applicable taxes required by Deluxe to be withheld upon the
distribution of the Shares (based upon the minimum statutory withholding rate as
defined by FASB Accounting Standards Codification Paragraph 718-10-25-19). You
acknowledge that no Shares will be distributed to you, notwithstanding any
Performance Award, unless and until you have satisfied any obligation for
withholding taxes as provided in this Agreement. Any Performance Award made
under this Agreement and the Plan is intended to qualify as performance-based
compensation under Section 162(m) of the Internal Revenue Code.

11. Forfeiture of Award and Award Gain Resulting from Certain Activities.
(a)    If, at any time during the period commencing on the first day of the
Performance Period and ending 12 months after the date that you have received a
Performance Award, you engage in any Forfeiture Activity (as defined below) then
(i) this Agreement shall immediately terminate effective as of the date any such
activity first occurred, and (ii) the value of any Shares previously distributed
to you pursuant to the Performance Award must be paid to Deluxe within 30 days
of demand by Deluxe. For purposes hereof, any such value shall be determined by
multiplying the number of Shares constituting the Performance Award by the
higher of the closing price of a Share on the business day prior to the date of
vesting or the closing price on the business day prior to the date of repayment
or, to the extent the Performance Award was paid to you in cash, including any
payment pursuant to the penultimate paragraph of Section 8, the amount of cash
paid to you or on your behalf. The amount repaid shall not be reduced by any tax
withholding, whether paid in Shares or cash.
(b)    As used herein, you shall be deemed to have engaged in a Forfeiture
Activity if you (i) directly or indirectly, engage in any business activity on
your own behalf or as a partner, stockholder, director, trustee, principal,
agent, employee, consultant or otherwise of any person or entity which is in any
respect in competition with or competitive with the Company or you solicit,
entice or induce any employee or representative of the Company to engage in any
such activity, (ii) directly or indirectly solicit, entice or induce (or assist
any other person or entity in soliciting, enticing or inducing) any customer or
potential customer (or agent, employee or consultant of any customer or
potential customer) with whom you had contact in the course of your employment
with the Company to deal with a competitor of the Company, (iii) fail to hold in
a fiduciary capacity for the benefit of the Company all confidential
information, knowledge and data, including customer lists and information,
business plans and business strategy (“Confidential Data”) relating in any way
to the business of the Company for so long as such Confidential Data remains
confidential, or (iv) are terminated by the Company for Cause.
(c)    If any court of competent jurisdiction shall determine that the foregoing
forfeiture provisions are invalid in any respect, the court so holding may limit
such provisions in any manner which the court determines, such that the
provisions shall be enforceable against you.
(d)    By accepting this Agreement, you consent to a deduction from any amounts
the Company owes you from time to time (including amounts owed to you as wages
or other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to you by the Company), to the extent of the amounts you owe the
Company under the foregoing provisions. Whether or not the Company elects to
make any set-off in whole or in part, if the Company does not recover by means
of set-off the full amount you owe, calculated as set forth above, you agree to
pay immediately the unpaid balance to the Company.
(e)    You will be released from the forfeiture provisions of subparagraph
(b)(i) in the event your employment with the Company has been involuntarily
terminated without Cause due to a job elimination or other reduction in force.
Otherwise, you may be released from the foregoing forfeiture provisions only if
the Compensation Committee of the Deluxe Board of Directors (or its duly
appointed agent) determines in its sole discretion that such action is in the
best interests of Company.
(f)    Nothing contained in this Section shall be construed to limit the
provisions of Section 6(h) of the Plan (dealing with recoupment of awards made
to certain officers of the Company), which are incorporated into this Agreement
by this reference.
12.
Terms and Conditions. This Agreement does not guarantee your continued
employment or alter the right of Deluxe or its Affiliates to terminate your
employment at any time. This Award is granted pursuant to the Plan and is
subject to its terms. In the event of any conflict between the provisions of
this Agreement and the Plan, the provisions of the Plan shall govern.

DELUXE CORPORATION
By: ___________________________________










--------------------------------------------------------------------------------




ADDENDUM TO
PERFORMANCE SHARE AWARD AGREEMENT




For the purposes hereof the terms used herein shall have the following meanings:
"Affiliate" shall mean a company controlled directly or indirectly by Deluxe or
any acquiring Person. surviving or acquiring corporation or entity, where
"control" shall mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.
"Cause" shall mean (i) you have breached your obligations of confidentiality to
Deluxe or any of its Affiliates; (ii) you have otherwise failed to perform your
employment duties and do not cure such failure within thirty (30) days after
receipt of written notice thereof; (iii) you commit an act, or omit to take
action, in bad faith which results in material detriment to Deluxe or any of its
Affiliates; (iv) you have had excessive absences unrelated to illness or
vacation ("excessive" shall be defined in accordance with local employment
customs); (v) you have committed fraud, misappropriation, embezzlement or any
other act of dishonesty in connection with Deluxe or any of its Affiliates or
its or their businesses; (vi) you have been convicted or have pleaded guilty or
nolo contendere to criminal misconduct constituting a felony or a gross
misdemeanor, which gross misdemeanor involves a breach of ethics, moral
turpitude, or immoral or other conduct reflecting adversely upon the reputation
or interest of Deluxe or its Affiliates; (vii) your use of narcotics, liquor or
illicit drugs has had a detrimental effect on your performance of your
employment responsibilities; or (viii) you are in material default under any
agreement between you and Deluxe or any of its Affiliates following any
applicable notice and cure period.
"Change of Control" shall be deemed to have occurred if the conditions set forth
in any one of the following paragraphs shall have been satisfied:
(I)
The date on which any one person, or more than one person acting as a group,
acquires ownership of stock of Deluxe that, together with stock held by such
Person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of Deluxe. If any one Person, or more than one
Person acting as a group, is already considered to own more than 50% of the
total fair market value or total voting power of the stock of the Deluxe, the
acquisition of additional stock by the same Person or Persons is not considered
to cause a Change of Control under this paragraph or paragraph (II). An increase
in the percentage of stock owned by any one Person, or Persons acting as a
group, as a result of a transaction in which Deluxe acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this paragraph. This paragraph applies only when there is a transfer or issuance
of stock of Deluxe and stock in Deluxe remains outstanding after the
transaction.

(II)
The date any one Person, or more than one Person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of Deluxe possessing
30% or more of the total voting power of the stock of such corporation. If any
one Person, or more than one Person acting as a group, is already considered to
own more than 30% of the total voting power of the stock of the Deluxe, the
acquisition of additional stock by the same Person or Persons is not considered
to cause a Change of Control under this paragraph.

(III)
The date a majority of members of Deluxe’s board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the board of directors before the date of the
appointment or election.

(IV)
The date that any one Person, or more than one Person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or Persons) assets from Deluxe that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of Deluxe immediately before such
acquisition or acquisitions; provided that a Change of Control shall not result
from a transfer of assets by Deluxe to (a) a shareholder of Deluxe (immediately
prior to the transfer) in exchange for or with respect to Deluxe’s stock, (b) an
entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by Deluxe immediately following the transfer, (c) a
Person, or more than one Person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of Deluxe immediately following the transfer, or (d) an
entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person or group of Persons described in clause (c)
For this purpose, gross fair market value means the value of the assets of
Deluxe, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

For purposes of determining whether a Change of Control has occurred, Persons
will not be considered to be acting as a group solely because they purchase or
own stock of the same corporation at the same time, or as a result of the same
public offering. However, Persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with Deluxe.
If a Person, including an entity, owns stock in both corporations that enter
into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.
This definition of Change of Control is intended to conform to the definition of
a change in control event as set forth in §409A of the Internal Revenue Code and
Treas. Reg. §1.409A-3(i)(5), and shall be so construed. A transaction shall not
be considered to constitute a Change of Control unless it also constitutes a
change in control event for purposes of §409A, and any transaction that
constitutes a change in control event for purposes of § 409A shall be considered
a Change of Control.
“Company” shall mean Deluxe and its Affiliates, as herein defined.
"Disability" shall mean your medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of not less than twelve months and you either have been receiving
disability payments under any plan (including a short-term disability plan or
practice) of the Company for at least three months, or if you are not eligible
to participate in any disability plan, you are unable to engage in any
substantial gainful activity.






--------------------------------------------------------------------------------




“Good Reason” shall mean (i) except with your written consent given in your
discretion, (a) the assignment to you of any position and/or duties which
represent or otherwise entail a material diminution in your position, authority,
duties or responsibilities, or (b) any other action by the Company which results
in a material diminution in your position (or positions) with the Company,
excluding for this purposes an isolated, insubstantial or inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of written notice thereof given by you and excluding any diminution attributable
solely to the fact that Deluxe is no longer a public company; (ii) any material
reduction in your aggregate compensation and incentive opportunities, or any
failure by the Company to comply with any other written agreement between you
and the Company, other than an isolated, insubstantial or inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of written notice thereof given by you; (iii) the Company’s requiring
you to be based at any location more than 50 miles from your then current
location; (iv) any purported termination by the Company of your employment which
is not effected pursuant to a written notice of termination specifying the
reasons for your termination and the manner by which such reasons constitute
“Cause” (as defined herein); or (v) any request or requirement by the Company
that you take any action or omit to take any action that is inconsistent with or
in violation of the Company’s ethical guidelines and policies as the same
existed within the 120-day period prior to the termination date or any
professional ethical guidelines or principles that may be applicable to you.
"Person" shall have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its Affiliates, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of stock of Deluxe.
"Qualified Retirement" shall mean any termination of employment that the
Compensation Committee of Deluxe's Board of Directors approves as a qualified
retirement, provided (i) you have at least twenty years of service with Deluxe
and/or its Affiliates (“Service Years”), and (ii) the sum of your age and
Service Years equals or exceeds seventy-five.


